DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a “the plurality of amounts intended to result in a change of incidence of cancer corresponding to the cancer category” and “the plurality of nutrition elements for cancer prevention”. Examiner could not find disclosure that would convey to one skilled in the art that Applicants had possession of a treatment plan that could change the incidence of cancer in all types of cancer. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In considering the breadth of the claims, they are broadly directed to all types of cancer and any nutritional element. It is not known of any type of cancer or nutritional plan that can change the incidence of cancer in the state of the art. No direction or working examples have been provided. Therefore, it would require undue experimentation to make and use the claimed invention, and thus, it is not enabled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent 8,731,970 to Hermann.
As to claims 1 and 11, Hermann discloses a system for generating nourishment plan, the system comprising: a computing device, wherein the computing device is configured to:
receive at least a cancer biomarker relating to a user (Hermann column 4 lines 30-61 see type of cancer);
retrieve a cancer profile related to the user (Hermann column 4 lines 30-61 see stage);
assign the cancer profile to a cancer category, wherein the cancer category includes a determination of a current malignancy state of the user (Hermann column 4 lines 30-61);
identify, using the cancer profile, a plurality of nutrition elements for the user, wherein identifying comprises: calculating, according to the cancer category, a plurality of nutrient amounts, wherein calculating the plurality of nutrient amounts includes:  determining a respective effect of each nutrient amount of the plurality of nutrient amounts on the cancer profile; and  calculating each of the nutrient amounts of the plurality of nutrient amounts as a function of the respective effect of each the plurality of nutrient amounts, wherein the plurality of nutrient amounts comprises a plurality of amounts intended to result in cancer treatment corresponding to the cancer category (Hermann column 5 lines 60-67 and column 6 lines 1-28);
identifying, as a function of the plurality of nutrient amounts, the plurality of nutrition elements for incidence of cancer (Hermann column 5 lines 60-67 and column 6 lines 1-28); and
generate, using the plurality of nutrition elements, a nourishment plan for a cancer state (Hermann column 5 lines 60-67 and column 6 lines 1-28).
The generating of the nourishment plan comprising generating a nourishment score (Hermann Table 5 see nutritional needs).
As to claims 2 and 12, see the discussion of claim 1, additionally, Hermann discloses the system wherein receiving the at least the cancer biomarker further comprises receiving a result of one or more tests relating the user (Hermann column 4 lines 30-61 see type of cancer).
As to claims 5 and 15, see the discussion of claim 1, additionally, Hermann discloses the system wherein determining the effect of the plurality of nutrient amounts on the cancer profile further comprises retrieving a plurality of predicted effects of the plurality of nutrient amounts on the cancer profile as a function of at least the cancer biomarker (Hermann column 5 lines 60-67 and column 6 lines 1-28).
As to claims 8 and 18, see the discussion of claim 1, additionally, Hermann discloses the system wherein generating the cancer alleviation nourishment plan further comprises generating a nourishment score (Hermann column 5 lines 60-67 and column 6 lines 1-28).
As to claims 9 and 19, see the discussion of claim 1, additionally, Hermann discloses the system The system of claim 1, wherein generating the cancer alleviation nourishment plan further comprises calculating a change in incidence of cancer as a function of adherence to nourishment plan (Hermann column 6 lines 14-28).
As to claims 10 and 20, see the discussion of claim 1, additionally, Hermann discloses the system wherein generating the cancer alleviation nourishment plan further comprises:
receiving a user preference related to the plurality of nutrition elements; and modifying the plurality of nutrition elements as a function of the user preference (Hermann column 5 lines 60-67 and column 6 lines 1-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 7, 13, 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,731,970 to Hermann in view of U.S. Patent Application Publication 2020/0164209 to Hogg et al.
As to claims 3 and 13, see the discussion of claim 1, however, Hermann does not explicitly teach the system wherein retrieving the cancer profile further comprises: receiving cancer profile training data;
training a cancer profile machine-learning model with training data that includes a plurality of data entries wherein each entry correlates cancer biomarkers to a plurality of malignancy parameters; and
generating the cancer profile as a function of the cancer profile machine-learning model and at least the cancer biomarker.
Hogg discloses wherein retrieving the cancer profile further comprises: receiving cancer profile training data;
training a cancer profile machine-learning model with training data that includes a plurality of data entries wherein each entry correlates cancer biomarkers to a plurality of malignancy parameters (Hogg [1525]-[1528]); and
generating the cancer profile as a function of the cancer profile machine-learning model and at least the cancer biomarker (Hogg [1525]-[1528] and [0040]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize machine learning to classify data as in Hogg in the system of Hermann to improve treatment recommendations.
As to claims 4 and 14, see the discussion of claim 1, however, Hermann does not explicitly teach the system wherein assigning the cancer profile to a cancer category further comprises:
classifying the cancer profile to a cancer category using a cancer classification machine learning process; and
assigning the cancer category as a function of the classifying.
Hogg discloses:
classifying the cancer profile to a cancer category using a cancer classification machine learning process (Hogg [1525]-[1528] and [0040]); and
assigning the cancer category as a function of the classifying (Hogg [1525]-[1528] and [0040]).
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize machine learning to classify data as in Hogg in the system of Hermann to improve treatment recommendations.
As to claims 6 and 16, see the discussion of claim 5, however, Hermann does not explicitly teach the system wherein calculating nutrient amounts further comprises: generating training data using the plurality of predicted effects of the plurality of nutrient amounts identified according to the cancer category; training a nutrition machine-learning model according to the training data, wherein training data includes a plurality of data entries that correlates the magnitude of nutrient effect to a plurality of nutrient amounts for each cancer category; and calculating nutrient amounts as a function of the nutrition machine learning model and the cancer category. Hogg discloses generating training data using the plurality of predicted effects of the plurality of nutrient amounts identified according to the cancer category; training a nutrition machine-learning model according to the training data, wherein training data includes a plurality of data entries that correlates the magnitude of nutrient effect to a plurality of nutrient amounts for each cancer category; and calculating nutrient amounts as a function of the nutrition machine learning model and the cancer category (Hogg  [1525]-[1528] and [0040]).
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize machine learning to classify data as in Hogg in the system of Hermann to improve treatment recommendations.
As to claims 7 and 17, see the discussion of claim 1, however, Hermann does not explicitly teach the system wherein generating the cancer alleviation nourishment plan further comprises:
generating a nourishment plan classifier using a nourishment classification machine-learning process to classify the plurality of nutrient amounts to the plurality of nutrition elements; and
outputting the plurality of nutrition elements as a function of the nourishment plan classifier.
Hogg discloses generating a nourishment plan classifier using a nourishment classification machine-learning process to classify the plurality of nutrient amounts to the plurality of nutrition elements  (Hogg  [1525]-[1528] and [0040]).; and
outputting the plurality of nutrition elements as a function of the nourishment plan classifier (Hogg  [1525]-[1528] and [0040]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize machine learning to classify data as in Hogg in the system of Hermann to improve treatment recommendations.
Response to Arguments
Applicant's arguments filed 03/23/22 have been fully considered but they are not persuasive. Applicant argues that changes in cancer incidence via a particular nourishment plan is supported by the specification. However while Applicant argues that the claim language is supported by the original disclosure. Examiner does not assert that this is new matter. The specification does not provide particular working examples, e.g. [0059] describes numerous types of machine learning algorithms which could be used. No particular method of machine learning capable of distinguishing between “nutrients” and there individual effect on cancer incidence is disclosed by the specification. It is not known in the art of particular diets that can prevent cancer, nor AI that can distinguish between “nutrients” and their individual effect on cancer incidence, it therefore does not appear to be enabled.
	Applicant argues that Hermann does not teach a nourishment score. Applicant argues that the nourishment score is level of user participation in the plan, this feature is not claimed. It appears that this is generated at creation of the nourishment plan, it would be unclear, if this element was added into the claim, how it could score the participation of the user who had yet to participate using the nourishment plan.  Examiner notes that this is a broad term relating a particular numeric value (score) to a nutritional element. Hermann discloses that the plan would generate e.g. a total caloric intake for the user (Table 5) which would meet the claim language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Veselkov, K., Gonzalez, G., Aljifri, S. et al. HyperFoods: Machine intelligent mapping of cancer-beating molecules in foods. Sci Rep 9, 9237 (2019). https://doi.org/10.1038/s41598-019-45349-y

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/             Primary Examiner, Art Unit 3686